MEMORANDUM**
James Hammonds appeals the 27-month sentence (which he has already served) and 3-year term of supervised release imposed following his guilty plea to one count of mail fraud, in violation of 18 U.S.C. § 1341. We have jurisdiction pursuant to 18 U.S.C. § 3742(a).
Despite Hammonds’ knowing and unequivocal waiver of the right to appeal his sentence, he contends that the waiver is invalid. However, because we perceive no constitutional error at Hammonds’s sentencing, we enforce the waiver and dismiss the appeal. See United States v. Cortez-Arias, 425 F.3d 547, - n. 8, slip op. 13712 n. 8 (9th Cir.2005) (declining to “vitiate the terms of [defendant’s] bargained-for exchange with the government” because “[t]he express and generally unrestricted waiver of appeal rights forecloses” objections pursuant to Booker).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.